Citation Nr: 1101963	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee 
disability, including as secondary to a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from March 1979 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that 
denied the above claims.


FINDINGS OF FACT

1.  A low back disability did not have its onset during active 
service or within one year after separation from service, or 
result from disease or injury in service.

2.  There is no competent evidence of record showing that the 
Veteran currently suffers from a right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2010).

2.  The criteria for entitlement to service connection for a 
right knee disability have not been met.  38 U.S.C.A. §§ 1101, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease in 
the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" by 
showing that either disability manifested itself to a degree of 
10 percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

In August 2009, the RO issued a formal findings that the 
Veteran's VA treatment records from October 1, 2007 to October 
27, 2007 are unavailable.  Apparently those records had been 
mailed to the RO by the VA Medical Center, but were not 
associated with the claims folder.  In cases where records once 
in the hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, and 
to consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  Therefore, the 
analysis of the appellant's claim has been undertaken with this 
heightened obligation in mind.  However, the threshold for 
allowance of a claim is not lowered and the need for probative 
medical nexus evidence causally relating the current disability 
at issue to service is not eliminated.  Russo v. Brown, 9 Vet. 
App. 46 (1996).  The presumed loss or destruction of Government 
records does not create an "adverse presumption" against the 
Government.  Jandreau, 492 F.3d at 1372.   

A.  Low back

Post-service medical treatment records show that the Veteran had 
been diagnosed as having degenerative joint disease with 
degenerative disc disease of the lumbosacral spine.  Therefore, 
the first requirement for service connection for this claim, the 
existence of a current disability, is met.  See Hickson, 12 Vet. 
App. at 253.  

After a careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a low back 
disability.  

After a review of all the lay and medical evidence, the Board 
finds that the weight of the evidence demonstrates that the 
Veteran did not experience continuous symptoms of a low back 
disability after service separation.  Review of the evidence of 
record shows that the Veteran was treated during service for low 
back pain in October 1978 following a game of football.  He was 
again treated for low back pain in July 1981 and September 1981 
and was found to have mild spasms.  The December 1982 separation 
examination noted no abnormalities, including the spine.  In 
addition, on the Report of Medical History at separation, the 
Veteran indicated that he did not have any back trouble.  Post-
service VA treatment records were silent for any complaints of 
low back pain until 2008 and x-rays taken of the back in June 
1990 revealed a normal lumbosacral spine.  Although the service 
treatment records show that the Veteran had low back pain during 
service, there is no evidence showing that he suffered from any 
problems or pain with his lower back following service until 
April 2008.  In rendering a determination on the merits of claim, 
the lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The long time lapse between service and any 
documented evidence of treatment can be considered, along with 
other factors, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the Veteran was afforded VA examinations in 
connection with this claim for a low back disability.  During the 
May 2008 examination, the Veteran stated that during service, his 
back pain was on and off, but became constant since 1983 and 
gradually got worse.  Following a physical examination, the 
Veteran was diagnosed as having degenerative disc disease at L5-
S1, degenerative joint disease at L3-L4, and degenerative changes 
in the facet joints at L5-S1.  The claims file was not available 
during this examination and no opinion was given.  During the 
March 2009 VA examination, the Veteran reported that his back 
pain improved and became worse in the 1990s.  The examiner noted 
that the Veteran's reported history was inconsistent as he 
reported during the previous VA examination that his back pain 
was constant since 1983.  The Veteran was diagnosed as having 
degenerative joint disease with degenerative disc disease of the 
lumbosacral spine.  The examiner opined that it was less likely 
than not that the Veteran's current back condition was related to 
the back condition he had during service as his original injury 
occurred in the 1980s and his back pain did not become worse, 
prominent, or persistent until the 1990s with no record of 
treatment in between.  The VA examiner provided a definitive 
opinion that the Veteran's current low back disability was not 
related to his inservice back pain.  As the examiner provided a 
rationale and cited to specific evidence in the file as support 
for his opinion, it is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

The Board notes that the Veteran asserted in correspondence of 
record that his current back condition is related to inservice 
injuries as he had constant problems with his back since service.  
It is acknowledged that the Veteran is competent to report 
observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable of 
lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an opinion on 
medical causation.  38 C.F.R. § 3.159.  

The Veteran did state that he had constant back pain since 
service during the May 2008 VA examination and in correspondence 
of record.  However, during the March 2009 VA examination, he 
stated that his back pain improved following service and became 
worse in the 1990s.  The Board also finds it significant that at 
separation from service, the Veteran denied having back problems.  
In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
For the foregoing reasons, continuity of symptomatology has not 
been established, either by the clinical record or by the 
Veteran's own statements.  

Finally, the evidence does not show that the Veteran was 
diagnosed with degenerative joint disease of the lumbosacral 
spine within one year following his separation from service.  
This disability was not diagnosed until 2008, many years after 
service.  As such, service connection on a presumptive basis is 
not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

In sum, there is no record of a diagnosis of a low back 
disability for many years following service, and there is no 
competent medical evidence showing that a low back disability is 
related to service.  Consequently, the Board must find that the 
preponderance of evidence is against the claim; the benefit-of-
the-doubt doctrine is inapplicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  The evidence in this case is not so evenly balanced so 
as to allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107.

B.  Right knee

The Veteran claims that his right knee disability was caused by 
his diagnosed low back disability, for which he is claiming 
service connection.  



Secondary service connection shall be awarded when a disability 
"is proximately due to or the result of a service- connected 
disease or injury."  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 3.310; 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber 
v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

The claim for service connection on a secondary basis, however, 
must be denied as a matter of law since the Veteran has been 
denied service connected for a low back disability in this 
decision.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 
426 (1994); see also 38 C.F.R. § 3.159(d).  

Furthermore, service connection on a direct basis for a right 
knee disability must also be denied as a careful review of the 
record revealed that there is no competent medical evidence of 
record demonstrating that the Veteran currently suffers from a 
right knee disability.  Service treatment records and post-
service treatment records are silent for any findings or 
diagnosis of a chronic right knee disability.  A current 
disability is required in order to establish service connection.  
Brammer, 3 Vet. App. 223.  As the record lacks any medical 
evidence of a current disability, the Veteran's claim for a right 
knee disability must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  The preponderance is against the Veteran's claims, and 
they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

No further action is necessary to comply with VA's duties to 
notify and assist the Veteran for the issue of entitlement to 
service connection for intracranial aneurysm as secondary to 
hypertension because the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The RO provided the appellant pre-adjudication notice by letters 
dated in January 2008.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of the low back disability.  Regarding the right 
knee disability, VA need not obtain an examination as the 
evidentiary record does not show that the Veteran currently 
suffers from a right knee disability.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability, including as 
secondary to a low back disability, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


